Appeal by the defendant from a judgment of the *379Supreme Court, Queens County (Clabby, J.), rendered February 1, 1996, convicting him of robbery in the first degree, robbery in the second degree (two counts), burglary in the first degree (two counts), and unlawful imprisonment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence is legally insufficient to support his conviction is unpreserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10, 20; People v Williams, 187 AD2d 547). In any event, viewing the evidence in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Pizzuto, J. P., Joy, Florio and Luciano, JJ., concur.